 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9       STAN SEVERI and MYRANDA SEVERI,                            CASE NO. 1:17-CV-0931 AWI JLT
10                               Plaintiff
                                                                    ORDER STRIKING SEPARATE PRE-
11                      v.                                          TRIAL STATEMENTS
12       COUNTY OF KERN, KERN COUNTY
         SHERIFF DONNY YOUNGBLOOD,                                  (Doc. No. 6)
13       DEPUTY GABRIEL ROMO, and DOES
         1-10 inclusive,
14
                                 Defendants
15

16

17            This matter is set for a pre-trial conference on September 19, 2019. Pursuant to Local Rule
18 281, the deadline in which to file separate pre-trial statements was September 5, 2019; the

19 deadline to file a joint pre-trial statement was September 12, 2019. See Local Rule 281(a). The

20 parties filed separate pre-trial statements on September 12, 2019. See Doc. Nos. 59, 60.

21            The separate pre-trial statements incorrectly state that they were filed in accordance with
22 Local Rule 281. However, the clear language of Local Rule 281 shows that this is false. The

23 parties should have filed a joint pre-trial statement on September 12, 2019. Their filing of separate

24 statements on September 12, 2019, is a violation of Local Rule 281 and is unacceptable. Both

25 parties are represented by counsel. The Court can conceive of no legitimate reason why a joint

26 statement was not filed.1
27   1
       The Court notes that Defendants’ pre-trial statement states that they attempted to communicate with Plaintiff’s
28   counsel, but were unsuccessful. Plaintiff’s pre-trial statement provides no explanation as to why the statement was
     filed in violation of Local Rule 281.
 1          Because the parties have violated Local Rule 281, the Court will strike the separate pre-
 2 trial statements. The parties will be ordered to file a joint pre-trial statement. If the joint pre-trial

 3 statement is not timely filed, the pre-trial conference will be vacated and the parties will be

 4 ordered to show cause why sanctions should not be imposed for violating the Local Rules. From

 5 this point forward, the Court anticipates that the parties will work together in a cordial and

 6 professional manner in order to efficiently resolve this case.

 7

 8          Accordingly, IT IS HEREBY ORDERED that:
 9 1.       The parties’ separate pre-trial statements (Doc. Nos. 59 and 60) are STRICKEN;
10 2.       On or before 12:00 p.m. on September 17, 2019, the parties shall file a joint pre-trial
11          statement; and
12 3.       The failure to timely comply with this order will result in the vacation of the September 19,
13          2019 pre-trial conference and an order for the parties to show cause why sanctions should
14          not be imposed.
15
     IT IS SO ORDERED.
16

17 Dated: September 13, 2019
                                                  SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        2
